 

‘Case 1:18-cr-01027 Document6 Filed on 11/29/18 in TXSD Page 1 of 6

       
  

  

United Sta ‘eee
UNITED STATES DISTRICT COURT Southern Dero out
SOUTHERN DISTRICT OF TEXAS ED
BROWNSVILLE DIVISION NOV 97 2018
OWE E Brag
le , a
UNITED STATES OF AMERICA § %, Glor of Court
v : CRIMINA
s INAL NO. ~
5 B18-1027
JOSE ANTONIO GALLEGOS § '
aka Trautman § p
aka Rooster § U
JORGE AURIEL TORRES _§ Public wee led /!-29-)p
tabs veces 7 some
Urn é tape we er des

 

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

In or about June 2017, up to and including the date of this indictment, in the
Southern District of Texas and elsewhere and within the jurisdiction of the Court,

Defendants,

JOSE ANTONIO GALLEGOS
aka Trautman
aka Rooster
_._.. JORGE AURIEL TORRES

did knowingly and intentionally conspire and agree with persons known and unknown to
the Grand Jurors to knowingly and intentionally possess with intent to distribute a quantity
more than fifty (50) grams of methamphetamine, a Schedule |i controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(A).
 

Case 1:18-cr-01027 Document 6 Filed on 11/29/18 in TXSD Page 2 of 6

t

COUNT TWO

In or about June 2017, up to and including the date of this indictment, in the
| Southern District of Texas and elsewhere and within the jurisdiction of the Court,
Defendant,

JOSE ANTONIO GALLEGOS
aka Trautman

aka Rooster

JORGE AURIEL TORRES

did knowingly and intentionally conspire and agree with persons known and unknown to
the Grand Jurors to knowingly and intentionally possess with intent to distribute a quantity
more than one kilogram of heroin, a Schedule |! controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and
841(b)(1)(A).

COUNT THREE

In or about June 2017, up to and including the date of this indictment, in the

Southern District of Texas and elsewhere and within the jurisdiction of the Court,

Defendants,

JOSE ANTONIO GALLEGOS
aka Trautman
aka Rooster
JORGE AURIEL TORRES

did knowingly and intentionally conspire and agree with persons known and unknown to
the Grand Jurors to knowingly and intentionally possess with intent to distribute a quantity

less than 50 kilograms of marihuana, a Schedule | controlled substance.
Case 1:18-cr-01027 Document 6 Filed on 11/29/18 in TXSD Page 3 of 6

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and
841(b)(1)(D).
COUNT FOUR
In or about June 2017, up to and including the date of this indictment, in the
Southern District of Texas and elsewhere and within the jurisdiction of the Court,
Defendant,
JORGE AURIEL TORRES
did knowingly and intentionally conspire and agree with persons known and unknown to
the Grand Jurors to knowingly and intentionally possess with intent to distribute a quantity
more than 500 grams of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and
841(b)(1)(B).
COUNT FIVE
On or about February 3, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants,

JOSE ANTONIO GALLEGOS
aka Trautman
aka Rooster |
JORGE AURIEL TORRES

did knowingly and intentionally possess with intent to distribute a quantity less than fifty

kilograms, that is, approximately 48 kilograms of marihuana, a Schedule | controlled

substance.
Case 1:18-cr-01027 Document6 Filed on 11/29/18 in TXSD Page 4 of 6

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D),
and Title 18, United States Code, Section 2.

COUNT SIX

On or about February 28, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants,

JOSE ANTONIO GALLEGOS

aka Trautman
aka Rooster
JORGE AURIEL TORRES

did knowingly and intentionally possess with intent to distribute a quantity less than fifty
kilograms, that is, approximately 39 kilograms of marinuana, a Schedule | controlled
substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D),
and Title 18, United States Code, Section 2.
COUNT SEVEN

On or about March 13, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants.

JOSE ANTONIO GALLEGOS
aka Trautman
aka Rooster
JORGE AURIEL TORRES

did knowingly and intentionally possess with intent to distribute a quantity more than fifty

grams, that is, approximately 17 kilograms of methamphetamine, a Schedule I! controlled

substance.
 

Case 1:18-cr-01027 Document6 Filed on 11/29/18 in TXSD Page 5 of 6

in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A),
and Title 18, United States Code, Section 2.
COUNT EIGHT

On or about March 23, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendant,

JOSE ANTONIO GALLEGOS

aka Trautman
aka Rooster

did knowingly and intentionally possess with intent to distribute a quantity more than fifty
grams, that is, approximately 47 kilograms of methamphetamine, a Schedule |! controlled

substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A),

and Title 18, United States Code, Section 2.
COUNT NINE

On or about April 29, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendant,

JOSE ANTONIO GALLEGOS
aka Trautman
aka Rooster
JORGE AURIEL TORRES

did knowingly and intentionally possess with intent to distribute a quantity more than one

kilogram, that is, approximately 13 kilograms of heroin, a Schedule II controlled

substance.

in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A),
Case 1:18-cr-01027 Document6 Filed on 11/29/18 in TXSD Page 6 of 6

and Title 18, United States Code, Section 2.
COUNT TEN
On or about September 17, 2017, in the Southern District of Texas and within the
jurisdiction of the Court, Defendant,
JORGE AURIEL TORRES
did knowingly and intentionally possess with intent to distribute a quantity of 500 grams

or more, that is, approximately 4.3 kilograms of cocaine, a Schedule II controlled

substance.

 

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B),
and Title 18, United States Code, Section 2.
| COUNT ELEVEN
On or about September 17, 2017, in the Southern District of Texas and within the
jurisdiction of the Court, Defendant,
JORGE AURIEL TORRES
did knowingly and intentionally possess with intent to distribute a quantity more than one

kilogram, that is, approximately 3 kilograms of heroin, a Schedule II controlled substance.
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A),
and Title 18, United States Code, Section 2.
A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY
RYAN K. PATRICK

UNI aE ATTORNEY -

Jedy L. Yéung
Assi t Unkéd Stat ey

 
